Exhibit FORM OF SUBORDINATED INDENTURE AIR METHODS CORPORATION, ISSUER, AND [], TRUSTEE INDENTURE DATED AS OF [], 200[] SUBORDINATED DEBT SECURITIES CROSS-REFERENCE TABLE(1) Section of Trust Indenture Act Section of of 1939, as amended Indenture 310(a)(1) 7.09 310(a)(2) 7.09 310(a)(3) Inapplicable 310(a)(4) Inapplicable 310(b) 7.08 7.10 310(c) Inapplicable 311(a) 7.13 311(b) 7.13 311(c) Inapplicable 312(a) 5.01 5.02(a) 312(b) 5.02(c) 312(c) 5.02(c) 313(a) 5.04(a) 313(b) 5.04(b) 313(c) 5.04(a) 5.04(b) 5.04(c) 313(d) 5.04(b) 5.04(c) 314(a) 5.03 13.05(c) 314(b) Inapplicable 314(c) 13.05 314(d) Inapplicable 314(e) 13.05 314(f) Inapplicable 315(a)(1) 7.01(b) 315(a)(2) 7.02 315(b) 5.04(d) 315(c) 7.01 315(d) 7.01 7.02 315(e) 6.07 316(a) 6.06 8.04 316(b) 6.04 316(c) 8.01 317(a) 6.02 317(b) 4.03 TABLE OF CONTENTS (continued) Page 318(a) 13.07 (1) This Cross-Reference Table does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. TABLE OF CONTENTS (2) Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Definitions of Terms 1 ARTICLE II ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES 5 SECTION 2.01 Designation and Terms of Securities 5 SECTION 2.02 Form of Securities and Trustee’s Certificate 6 SECTION 2.03 Denominations; Provisions for Payment 7 SECTION 2.04 Execution and Authentications 8 SECTION 2.05 Registration of Transfer and Exchange 9 SECTION 2.06 Temporary Securities 10 SECTION 2.07 Mutilated, Destroyed, Lost or Stolen Securities 10 SECTION 2.08 Cancellation 11 SECTION 2.09 Benefits of Indenture 11 SECTION 2.10 Authenticating Agent 11 SECTION 2.11 Global Securities 12 ARTICLE III REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS 13 SECTION 3.01 Redemption 13 SECTION 3.02 Notice of Redemption 13 SECTION 3.03 Payment Upon Redemption 14 SECTION 3.04 Sinking Fund 15 SECTION 3.05 Satisfaction of Sinking Fund Payments with Securities 15 SECTION 3.06 Redemption of Securities for Sinking Fund 15 ARTICLE IV COVENANTS 15 i TABLE OF CONTENTS (continued) Page SECTION 4.01 Payment of Principal, Premium and Interest 15 SECTION 4.02 Maintenance of Office or Agency 16 SECTION 4.03 Paying Agents 16 SECTION 4.04 Appointment to Fill Vacancy in Office of Trustee 17 ARTICLE V SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE 17 SECTION 5.01 Company to Furnish Trustee Names and Addresses of Securityholders 17 SECTION 5.02 Preservation Of Information; Communications With Securityholders 17 SECTION 5.03 Reports by the Company 18 SECTION 5.04 Reports by the Trustee 18 ARTICLE VI REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT 19 SECTION 6.01 Events of Default 19 SECTION 6.02 Suits for Enforcement by Trustee 20 SECTION 6.03 Application of Moneys Collected 21 SECTION 6.04 Limitation on Suits 22 SECTION 6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver 22 SECTION 6.06 Control by Securityholders 23 SECTION 6.07 Undertaking to Pay Costs 23 ARTICLE VII CONCERNING THE TRUSTEE 24 SECTION 7.01 Certain Duties and Responsibilities of Trustee 24 SECTION 7.02 Certain Rights of Trustee 25 SECTION 7.03 Trustee Not Responsible for Recitals or Issuance or Securities 26 ii TABLE OF CONTENTS (continued) Page SECTION 7.04 May Hold Securities 26 SECTION 7.05 Moneys Held in Trust 26 SECTION 7.06 Compensation and Reimbursement 26 SECTION 7.07 Reliance on Officers’ Certificate 27 SECTION 7.08 Disqualification; Conflicting Interests 27 SECTION 7.09 Corporate Trustee Required; Eligibility 27 SECTION 7.10 Resignation and Removal; Appointment of Successor 27 SECTION 7.11 Acceptance of Appointment By Successor 29 SECTION 7.12 Merger, Conversion, Consolidation or Succession to Business 30 SECTION 7.13 Preferential Collection of Claims Against the Company 30 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 30 SECTION 8.01 Evidence of Action by Securityholders 30 SECTION 8.02 Proof of Execution by Securityholders 31 SECTION 8.03 Who May be Deemed Owners 31 SECTION 8.04 Certain Securities Owned by Company Disregarded 31 SECTION 8.05 Actions Binding on Future Securityholders 32 ARTICLE IX SUPPLEMENTAL INDENTURES 32 SECTION 9.01 Supplemental Indentures Without the Consent of Securityholders 32 SECTION 9.02 Supplemental Indentures With Consent of Securityholders 33 SECTION 9.03 Effect of Supplemental Indentures 34 SECTION 9.04 Securities Affected by Supplemental Indentures 34 SECTION 9.05 Execution of Supplemental Indentures 34 iii TABLE OF CONTENTS (continued) Page ARTICLE X SUCCESSOR ENTITY 35 SECTION 10.01 Company May Consolidate, Etc 35 SECTION 10.02 Successor Entity Substituted 35 SECTION 10.03 Evidence of Consolidation, Etc. to Trustee 36 ARTICLE XI SATISFACTION AND DISCHARGE 36 SECTION 11.01 Satisfaction and Discharge of Indenture 36 SECTION 11.02 Discharge of Obligations 36 SECTION 11.03 Deposited Moneys to be Held in Trust 37 SECTION 11.04 Payment of Moneys Held by Paying Agents 37 SECTION 11.05 Repayment to Company 37 ARTICLE XII IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS 37 SECTION 12.01 No Recourse 37 ARTICLE XIII MISCELLANEOUS PROVISIONS 38 SECTION 13.01 Effect on Successors and Assigns 38 SECTION 13.02 Actions by Successor 38 SECTION 13.03 Notices 38 SECTION 13.04 Governing Law 38 SECTION 13.05 Compliance Certificates and Opinions 38 SECTION 13.06 Payments on Business Days 39 SECTION 13.07 Conflict with Trust Indenture Act 39 SECTION 13.08 Counterparts 39 SECTION 13.09 Separability 39 iv TABLE OF CONTENTS (continued) Page SECTION 13.10 Assignment 40 ARTICLE XIV SUBORDINATION OF SECURITIES 40 SECTION 14.01 Subordination Terms 40 ARTICLE XV GUARANTEE OF SECURITIES 40 SECTION 15.01 Securities Guarantee 40 SECTION 15.02 Limitation on Guarantor Liability 41 SECTION 15.03 Execution and Delivery of Securities Guarantee Notation 41 (2) This Table of Contents does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. v INDENTURE, dated as of [], 200[_], between Air Methods Corporation, a Delaware corporation (the “Company”), the Guarantors (as hereinafter defined) and [], as trustee (the “Trustee”): WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of unsecured subordinated debt securities (hereinafter referred to as the “Securities”), which may, but are not required to be guaranteed by the Guarantors, in an unlimited aggregate principal amount to be issued from time to time in one or more series as in this Indenture provided, as registered Securities without coupons, to be authenticated by the certificate of the Trustee; WHEREAS, to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered, the Company and Guarantors have duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company and of the Guarantors, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of Securities: ARTICLE I DEFINITIONS SECTION 1.01 Definitions of Terms. The terms defined in this Section (except as in this Indenture otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section and shall include the plural as well as the singular. All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939, as amended, or that are by reference in such Act defined in the Securities Act of 1933, as amended (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this instrument. “Authenticating Agent” means an authenticating agent with respect to all or any of the series of Securities appointed with respect to all or any series of the Securities by the Trustee pursuant to Section 2.10. “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company or Guarantor, as the case may be, or any duly authorized committee of such Board of Directors. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company or a Guarantor, as the case may be, to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Business Day” means, with respect to any series of Securities, any day other than a day on which Federal or State banking institutions in the United States (or in any city in which the paying agent appointed pursuant to Section 4.03 has an office), are authorized or obligated by law, executive order or regulation to close. “Certificate” means a certificate signed by the principal executive officer, the principal financial officer or the principal accounting officer of the Company. The
